Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on August 22, 2022. Claims 1-20 and 36-40 have been canceled. Claim 41 has been newly added. Claims 21-35 and 41 are pending and presented for examination.

Response to Argument(s)
	Applicant's argument(s) filed on August 22, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained.
In the remarks, the Applicant argues in substance that:
Jain fails to disclose or suggest the feature of wherein the header of the network virtualization generic routing encapsulation protocol includes a protocol type field including an indication that any protocol may be included within the payload in the context of claims 21, 35 and 41.
In response to argument(s):
Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Jain discloses in Paragraph [0021] an encapsulated Network Virtualization using Generic Routing Encapsulation “NVGRE” packet 200 comprising a header 210 and a payload 260 as shown in Fig. 2. In further details, Jain discloses in Paragraphs [0022] and [0034] header 210 comprises a plurality of sections, including an information section 201, a first reserved section 215 (referred to as the "Reserved0 section"), a version section 218, a protocol type section 222, a virtual subnet identifier section 231, and a second reserved section 237. Therefore, Jain discloses and protocol type field as shown on Figs. 2 and 5. As for including an indication that any protocol may be included within the payload, Jain discloses in Paragraph  [0025] originating tunnel end point device 320 comprises an encapsulation module 382 configured to encapsulate a data packet in accordance with NVGRE protocols and transmit the NVGRE packet to a selected terminating tunnel end point device. It is inherent that NVGRE data packet may include any protocol type in the protocol type field 222 in accordance with NVGRE header standard. Therefore, Jain meets the scope of the claimed limitation as broadly presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 35 and 41 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitation “ support communication of a packet including a payload and a header … wherein the header of the network virtualization generic routing encapsulation protocol includes a protocol type field including an indication that any protocol may be included within the payload” in lines 9-11 of the claim which renders the claim indefinite because it is unclear whether the indication in included within the protocol type field or in a different section of the packet header. Appropriate corrections/clarifications are required where applicable. 
	Claims 35 and 41 are rejected under the same rationale as claim 21 since said claims recite similar limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26, 28-35 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al “Jain”, US-PGPub. No. 20140348167.
As per claims 21, 35 and 41, Jain teaches an apparatus, comprising:
at least one processor (Paragraph(s) [0045], [0050]); and 
at least one memory (Paragraph(s) [0045]) storing instructions that, when executed by at least one processor, cause the apparatus to: 
support communication of a packet including a payload and a header (Fig. 2, Paragraph(s) [0021])  of a network virtualization generic routing encapsulation protocol, wherein the payload is based on a protocol at a communication layer above a data link layer (Paragraph(s) [0020]; the NVGRE uses Generic Routing Encapsulation (GRE) to tunnel layer 2 “data link layer’ packets over layer 3 “network layer” networks. It is noted that the communication layer recited in the claim has been equated to be equivalent to the network layer “layer 3” which is a layer above the data link layer), wherein the header of the network virtualization generic routing encapsulation protocol includes a protocol type field including an indication that any protocol may be included within the payload (Figs. 2 and 5, Paragraph(s) [0022], [0034]; header 210 comprises a plurality of sections, including an information section 201, a first reserved section 215 (referred to as the "Reserved0 section"), a version section 218, a protocol type section 222, a virtual subnet identifier section 231, and a second reserved section 237. In addition, Jain discloses in Paragraph [0025] originating tunnel end point device 320 comprises an encapsulation module 382 configured to encapsulate a data packet in accordance with NVGRE protocols and transmit the NVGRE packet to a selected terminating tunnel end point device) .
As per claim 22, Jain teaches wherein the header of the network virtualization generic routing encapsulation protocol further includes a virtual subnet identifier field, and a flow identifier field (Fig. 2  - element 231 “virtual subnet identifier” and element 237 “reserved” as being equivalent to flow identifier, Paragraph(s) [0022], [0034]).
As per claim 23, Jain teaches wherein the protocol at the communication layer above the data link layer includes a non-standard protocol of a networking stack (Paragraph(s) [0020]).
As per claim 24, Jain teaches wherein the protocol at the communication layer above the data link layer includes at least one of a switch fabric protocol or an inter-card communication protocol (Paragraph(s) [0018]).
As per claim 25, Jain teaches wherein an indication of the protocol at the communication layer above the data link layer is not encoded within the header (Paragraph(s) [0020]).
As per claim 26, Jain teaches wherein the protocol at the communication layer above the data link layer is negotiated using at least one of an out-of-band mechanism or a manual configuration operation (Paragraph(s) [0020]).
As per claim 28, Jain teaches wherein the protocol at the communication layer above the data link layer includes a standard protocol of a networking stack (Paragraph(s) [0020]).
As per claim 29, Jain teaches wherein the protocol at the communication layer above the data link layer includes at least one of Internet Protocol (IP), Fibre Channel (FC), Infiband, Peripheral Component Interconnect Express (PCIe), or Non-Volatile Memory Express (NVMe) (Paragraph(s) [0018], [0025]).
As per claim 30, Jain teaches wherein the header of the network virtualization generic routing encapsulation protocol includes a second protocol type field including an indication of the protocol at the communication layer above the data link layer (Paragraph(s) [0018], [0034]).
As per claim 31, Jain teaches wherein the second protocol type field is configured to encode an Ethertype value of a payload protocol type of the protocol type field (Paragraph(s) [0018]).
As per claim 32, Jain teaches wherein the packet further includes a network layer header on top of the header of the network virtualization generic routing encapsulation protocol (Paragraph(s) [0020], [0022]).
As per claim 33, Jain teaches wherein the network layer header is an Internet Protocol (IP) header (Paragraph(s) [0018]).
As per claim 34, Jain teaches wherein a protocol type field in the IP header includes a value indicative of a Generic Routing Encapsulation (GRE) protocol (Paragraph(s) [0020]).
As per claim 34, Jain teaches wherein the protocol other than Ethernet includes a custom protocol (Paragraph(s) [0018], [0020]).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454